DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 8-27 are allowed. Claims 1-7 were cancelled via preliminary amendment. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the output falling below the lower threshold value is indicative of the magnetic field falling below a lower threshold strength;
wherein the position monitoring device is arranged to provide the alarm signal that is indicative of an alarm condition in response to the output exceeding the upper threshold value, wherein the output exceeding the upper threshold value is indicative of the magnetic field exceeding an upper threshold strength; and
wherein the position monitoring device further includes a program switch operable to cause the position monitoring device to operate in the configuration mode to generate the configuration data.

4.	Claims 9-13 are allowed due to the fact that they further limit and depend on claim 8.

5. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining the output deviates from the configuration data when the output is greater than the upper threshold, wherein the output is greater than the upper threshold when the magnetic field sensed by the active module exceeds an upper threshold strength; and
determining the output deviates from the configuration data when the output is less than the lower threshold, wherein the output is less than the lower threshold when the magnetic field sensed by the active module falls below a lower threshold strength.

6.	Claims 15-20 are allowed due to the fact that they further limit and depend on claim 14.

7. 	Regarding claim 21, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the configuration data includes a plurality of upper threshold values, each of the upper threshold values corresponding to a respective one of the outputs;
wherein the configuration data includes a plurality of lower threshold values, each of the lower threshold values corresponding to a respective one of the outputs;
wherein the controller is configured to generate the alarm signal in response to any of the outputs being greater than its corresponding upper threshold value; and
wherein the controller is further configured to generate the alarm signal in response to any of the outputs being less than its corresponding lower threshold value.

8.	Claims 22-27 are allowed due to the fact they further limit and depend on claim 21.

9.	The prior art of record does not anticipate the limitations of the independent claims.
	In addition, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

10.	For further reasons of allowability, see prosecution of the abandoned application 14/776,075 of which the allowable subject matter is the same and the independent claim limitations appear to be the same as well. However, said application 14/776,075 was abandoned after the issuance of the Notice of Allowance mailed on 01/26/2021. Specifically, refer to the Applicants’ arguments dated 01/14/2021 of said abandoned application.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Jin (Pub. No.: US 2007/0139195, which was submitted via IDS) teaches “A monitoring system includes a sensor arrangement for monitoring first and second adjacent members that are displaceable with respect to one another, The sensor includes a magnet securable to the first adjacent member and an analog magnetic transducer securable to the second adjacent member in sufficient proximity of the permanent magnet to sense a magnetic field therefrom. An analog subsystem supplies electrical power to the magnetic transducer and receives an electrical signal generated by the transducer in response to a change in the magnetic field detected by the magnetic transducer. The analog subsystem including a comparator for comparing the detected change in the magnetic field to a predefined threshold change in magnetic field and an electronic memory for storing the predefined threshold change in magnetic field” (Abstract).
b)	Vogt (Pub. No.: US 2006/0192676, which was submitted via IDS) teaches “An alarm system sensor (10) monitoring movement of an object (D) and placing the system into alarm when the object moves more than a predetermined distance from a predetermined position. First and second reed switches (16, 18) are located in a predetermined orientation relative to each other and in tandem to the object. Bias magnets (24, 26) are used with the reed switches. A magnet (20) is movable with the object and produces a force simultaneously sensed by both reed switches. This force maintains both reed switches in a state keeping the alarm system in a non-alarm condition so long as the object substantially remains in its predetermined position. The object, when it moves, moves toward one of the reed switches and away from the other reed switch. Movement of the object more than the predetermined distance results in the force sensed by one of the reed switches increasing and the force sensed by the other reed switch decreasing. Either change in sensed force activates the appropriate reed switch causing the alarm system to go into alarm” (Abstract).
c)	Talkington (Pub. No.: US 2011/0057788, which was submitted via IDS) teaches “A tampering detection apparatus is used to determine the occurrence of unauthorized tampering with a barrier. At a tampering detection apparatus, a quantity during an operation of the movable barrier is sensed without actuating a magnetic switch. The quantity is potentially indicative of unauthorized tampering with the movable barrier. A determination is made as to whether the quantity is within a valid operating range. When the quantity is not within the valid operating range, a warning is issued to a user. The warning indicates a potential tampering with the movable barrier” (Paragraph [0026]).
d)	DiPoala (Pub. No.: US 2009/0027199) teaches “A method of detecting a position of a movable building structure includes mounting a readable code in association with a first surface of the movable building structure or with a second surface of a second structure. A code reader is mounted in association with the other of the first surface and the second surface. The readable code is read by the code reader to thereby verify that the first surface of the movable building structure is disposed in opposition to the second surface of the second structure” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867